Citation Nr: 0619495	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  03-36 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance (DEA) 
under Chapter 35, United States Code.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1944 to April 1946.  
The veteran died in November 2001 and the appellant is the 
veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The appellant and her son-in-law testified at a personal 
hearing before a Decision Review Officer (DRO) at the RO in 
September 2003.  Then, in August 2005, the appellant, along 
with her daughter, testified at a subsequent personal hearing 
via a video conference before the undersigned Veterans Law 
Judge.  Transcripts of the testimony have been associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

After the appellant's video conference in August 2005, the 
undersigned Veterans Law Judge determined the need for an 
independent medical opinion to address the appellant's 
contentions that the veteran's service-connected PTSD caused 
or contributed materially to the veteran's death from cardiac 
arrest due to coronary artery disease.

In April 2006, the appellant was notified that an independent 
medical opinion had been obtained and she was afforded an 
opportunity to submit additional medical evidence to support 
her appeal.  In addition, the appellant was notified of her 
right to have all the newly obtained evidence reviewed by the 
agency of original jurisdiction, if she so chose.  

In response to the April 2006 letter, the appellant submitted 
additional evidence in support of her claim, and specifically 
requested that the independent medical opinion, along with 
the additional medical evidence be reviewed by the AOJ.  

According to 38 C.F.R. § 20.1304(c), any pertinent evidence 
submitted by the veteran which is accepted by the Board under 
the provisions of this section, as well as any such evidence 
referred to the Board by the originating agency under 
§ 19.37(b), must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case unless this procedural right is waived 
by the veteran (or her representative) or unless the Board 
determines that the benefit, or benefits, to which the 
evidence relates may be allowed on appeal without such 
referral.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  

Since the appellant has not waived prior RO consideration of 
this evidence, the Board must return this case to the RO for 
initial review and discussion of this evidence.  If the claim 
is not allowed in full, a supplemental statement of the case 
must be issued.  See 38 C.F.R. §§ 19.37, 20.1304 (2005); see 
also Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (invalidating 
regulations which empowered the Board to consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the veteran or his representative). 

The RO must ensure that any additional notice and duty to 
assist obligations necessary to satisfy the VCAA be 
undertaken.

Accordingly, the case is REMANDED for the following action:

The RO should review and re-adjudicate the 
issue of entitlement to service connection 
for the cause of the veteran's death, 
entitlement to accrued benefits, and 
eligibility for DEA under Chapter 35, 
United States Code, in light of the 
additional evidence that has been 
associated with the claims file since the 
appeal was certified to the Board.  If any 
such action does not grant the benefit 
claimed, the RO should provide the 
appellant and her representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



